UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KIMBERLY ANN BAKER,
                                                                  DECISION AND ORDER
                                    Plaintiff,
                                                                  18-CV-6411L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social

Security (“the Commissioner”). The action is one brought pursuant to 42 U.S.C. § 405(g) to

review the Commissioner’s final determination.

       On August 29, 2014, plaintiff filed an application for Supplemental Security Income

benefits, alleging an inability to work since August 29, 2014. Her application was initially

denied. Plaintiff requested a hearing, which was held on January 11, 2017 before Administrative

Law Judge (“ALJ”) Conner O’Brien. (Administrative Transcript, Dkt. #8 at 85).   The ALJ issued

a decision on July 3, 2017, concluding that plaintiff was not disabled under the Social Security

Act. (Dkt. #8 at 85-99). That decision became the final decision of the Commissioner when the

Appeals Council denied review on April 11, 2018. (Dkt. #8 at 1-4). Plaintiff now appeals from

that decision.

       The plaintiff has moved (Dkt. #10), and the Commissioner has cross moved (Dkt. #18) for

judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c). For the reasons set forth below,
the plaintiff’s motion is denied, the Commissioner’s cross motion is granted, and the

Commissioner’s decision that plaintiff is not disabled is affirmed.

                                          DISCUSSION

       I.      Relevant Standards

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986).

        Where, as here, the alleged nonexertional impairments include substance abuse, the

inquiry “does not end with the five-step analysis.” Cage v. Commissioner, 692 F.3d 118, 122 (2d

Cir. 2012). A claimant is not considered disabled if substance abuse is a contributing factor that is

material to a determination that the individual is disabled. Id. As such, if the ALJ determines that

a claimant is disabled, and the record contains medical evidence of substance abuse, the ALJ must

proceed to determine whether the substance abuse is a “contributing factor material to the

determination of disability” – that is, whether the claimant would still be found disabled if she

“stopped using drugs or alcohol.” Lovelace v. Colvin, 2016 U.S. Dist. LEXIS 103187 at *23-*24

(S.D.N.Y. 2016) (quoting 20 CFR §§ 404.1535(a), 404.1535(b)(1), 416.935(a), 416.935(b)(1)).

The claimant bears the burden of proving that drugs and/or alcohol are not material to the disability

determination – that is, that even in the absence of drug or alcohol abuse, the claimant would still

be disabled. Cage, 692 F.3d 118 at 121-23. If the claimant fails to make this showing, and

would not be disabled in the absence of drug and/or alcohol abuse, the ALJ continues through the

remainder of the traditional five-step analysis.




                                                   2
       The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42

U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       II.     The ALJ’s Decision

       Here, the ALJ found that the plaintiff had severe impairments, consisting of opiate

dependence, cocaine dependence, bipolar disorder, anxiety, and personality disorder, which did

not meet or equal a listed impairment. Applying the special technique, the ALJ found that when

abusing controlled substances, plaintiff has moderate limitations in understanding, remembering

and applying information, moderate limitations in interacting with others, marked limitations in

her ability to concentrate, persist and maintain pace, and moderate limitations in her ability to

adapt or manage herself. (Dkt. #8 at 89). The ALJ determined that with substance abuse,

plaintiff retained the RFC to perform light work, except that plaintiff can never climb ropes,

ladders or scaffolds; can never balance on narrow, slippery or moving surfaces; can only

occasionally stoop to the floor; can only occasionally tolerate exposure to extreme cold, heat,

wetness, humidity and airborne irritants; can perform only simple unskilled tasks; can tolerate only

occasional changes to the work setting and make simple work-related decisions; can fulfill daily

goals but not maintain a fast-paced automated production rate; can never interact with the public or

perform teamwork; requires three short, unscheduled, less-than-five-minute breaks in addition to

regularly-scheduled breaks; and will be off-task or absent on an average of two days per month.

(Dkt. #8 at 90). When the ALJ presented this hypothetical to vocational expert Dawn Blythe at

plaintiff’s hearing, the vocational expert opined that there were no jobs in the national economy

that such an individual could perform. Id.




                                                 3
        The ALJ next examined the materiality of plaintiff’s substance abuse, and determined that

if plaintiff stopped abusing controlled substances, plaintiff would continue to have moderate

limitations in understanding, remembering or applying information, would continue to have

moderate limitations in interacting with others, would have only moderate limitations in the ability

to concentrate, persist, or maintain pace, and would have only mild limitations in her ability to

adapt or manage herself. (Dkt. #8 at 95).

        In light of plaintiff’s mild-to-moderate nonexertional limitations, the ALJ found that

without substance abuse, the plaintiff has the RFC to perform light work, except that plaintiff can

never climb ropes, ladders or scaffolds; can never balance on narrow, slippery or moving surfaces;

can only occasionally stoop to the floor; can tolerate only occasional exposure to extreme cold,

heat, wetness, humidity and airborne irritants; can perform only simple unskilled tasks; can adjust

to no more than occasional changes in the work setting; can make simple work-related decisions;

can fulfill daily goals but cannot maintain a fast-paced automated production rate; can never

interact with the public or perform teamwork; requires three short, unscheduled,

less-than-five-minute breaks in addition to regularly scheduled breaks; and requires additional

off-task breaks that add up to no more than 10% of the workday. (Dkt. #8 at 96).

        When presented with a hypothetical encompassing this RFC at plaintiff’s hearing, the

vocational expert testified that a person of plaintiff’s age (then thirty), education (high school), and

work experience (none), with this RFC, could perform the representative light, unskilled positions

of mail clerk, garment folder, and photocopy machine operator. (Dkt. #8 at 98).




                                                   4
       III.    Plaintiff’s Contentions

               A. Assessment of the Medical Opinions of Record

       Plaintiff first argues that the ALJ committed legal error when she purported to assign

“great weight” to the opinions of plaintiff’s treating psychiatrist, Dr. Anca Seger and treating

licensed clinical social worker, Ms. Tammie Raucci, but failed to adequately incorporate the

limitations they described into her RFC finding. Specifically, plaintiff notes that Dr. Seger

opined in April 2015 (and Ms. Raucci opined in July 2015) that plaintiff was only capable of

part-time work, and an August 2016 opinion by Ms. Raucci stated that plaintiff was capable of

nothing except for participating in treatment. (Dkt. #8 at 774, 778, 782). Dr. Seger’s opinion

also limited plaintiff to a low-stress, supportive environment with an allowance for extra time on

tasks, with no exposure to high stress, a fast pace, or large groups of people. (Dkt. #8 at 772-75).

       Initially, Dr. Seger’s and Ms. Raucci’s opinions concerning plaintiff’s ability to perform

part-time work were limited to a temporary period of 2-3 months, and would not satisfy the

12-month durational requirement for disability. Furthermore, those opinions, and Ms. Raucci’s

opinions that plaintiff could perform no work at all, amount to conclusions on the ultimate issue of

disability that the ALJ was within her discretion to ignore. See e.g., Judd v. Berryhill, 2018 U.S.

Dist. LEXIS 205177 at *16 (W.D.N.Y. 2018).

       It is well settled that an ALJ’s decision need not “reconcile explicitly every conflicting

shred of medical testimony.”      Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983).

Moreover, the Court finds no appreciable disconnect between Dr. Seger’s opinion limiting

plaintiff to low-stress work in a supportive environment with extra time, no fast pace, and no

interaction with large groups, and the ALJ’s RFC finding, which included limitations to simple,

unskilled work with no more than occasional changes, simple decision-making, no fast-paced


                                                 5
production rate work, no interaction with the public, no teamwork, three short unscheduled daily

breaks in addition to regularly scheduled breaks, and additional, “off task” breaks adding up to no

more than 10% of the work day. The limitations and breaks imposed by the ALJ appear to have

been intended to address the plaintiff’s limitations with respect to stress, additional time, and

interpersonal interactions that Dr. Seger described, and are appropriately-tailored to accommodate

those limitations.

       Plaintiff also argues that the ALJ failed to sufficiently support the “some weight” given to

the opinion of consultative psychologist Dr. Adam Brownfeld, who opined in December 2014 that

plaintiff was markedly limited in making appropriate decisions, relating adequately with others,

and dealing appropriately with stress. (Dkt. #8 at 433-37).

       The Court disagrees. The record indicates that in the period after Dr. Brownfeld’s

December 2014 examination – which took place approximately 4 months after plaintiff began

abstaining from controlled substances while she was still in “early remission” – plaintiff’s

symptoms became more stable thereafter, in response to regular psychiatric therapy and

medication. See e.g., Dkt. #8 at 628-96 (January 13, 2015 – August 19, 2016 treatment notes

reporting appropriate grooming, appropriate behavior and speech, appropriate judgment,

cooperative attitude, goal-directed thought, and intact memory and orientation, despite 3/5 insight,

depressed and/or anxious mood, and periodic thoughts of self-harm).

       Furthermore, the ALJ’s RFC finding did include limitations in the areas where Dr.

Brownfeld found “marked” difficulties: relating adequately to others, making appropriate

decisions, and appropriately dealing with stress. Specifically, the RFC limited plaintiff to simple,

unskilled tasks with no more than occasional changes, simple work-related decisions, no

fast-paced production rates, no public interaction, no teamwork, and significant additional


                                                 6
allowances for unscheduled daily breaks and off-task time. (Dkt. #8 at 97-98). In short, I find

that the ALJ did not overlook Dr. Brownfeld’s opinion, that her explanation for declining to grant

it more than “some” weight was sufficient, that the RFC determination with respect to the areas

where Dr. Brownfeld found limitations was supported by substantial evidence, and that the record

does not otherwise compellingly support the marked limitations opined by Dr. Brownfeld.

               B. The ALJ’s Materiality Finding

       Plaintiff also argues that the ALJ’s assessments were tainted by the ALJ’s failure to note

that plaintiff had been in a period of abstinence from controlled substances, beginning in or about

August 5, 2014. See e.g., Mullen v. Berryhill, 2017 U.S. Dist. LEXIS 9833 at *9 (W.D.N.Y.

2017) (“evidence from a period of abstinence is the best evidence for determining whether a

physical impairment would improve to the point of non-disability”). Plaintiff thus believes that

the ALJ erred in finding that plaintiff’s substance abuse was “material” to the issue of disability,

because plaintiff was sober throughout the period under review.

       The Court disagrees. It does not appear that the ALJ overlooked plaintiff’s abstinence in

finding that substance abuse was a factor that was material to the issue of disability, or in making

her RFC determinations: to the contrary, the ALJ explicitly noted that plaintiff had last used

controlled substances in or around June of 2014 (prior to her application date), was in steady

remission throughout 2015, and maintained sobriety in 2016. (Dkt. #8 at 92, 97). The ALJ also

considered that plaintiff received treatment for ongoing addiction-related cravings during the

period of alleged disability, and took note of plaintiff’s periods of improvement during her

remission. See Dkt. #8 at 736 (November 8, 2016 mental health treatment note: “[plaintiff’s]

work history was reviewed and she reported that her substance use was her main barrier to work

in the past”) (emphasis added). See also Dkt. #8 at 628-96 (January 13, 2015 – August 19, 2016


                                                 7
treatment notes reporting appropriate grooming, appropriate behavior and speech, appropriate

judgment, cooperative attitude, goal-directed thought, and intact memory and orientation, despite

3/5 insight, depressed and/or anxious mood, and some thoughts of self-harm). While it is clear

that plaintiff continued to suffer from mental health symptoms even after she discontinued

substance abuse, and that her symptoms experienced periods of exacerbation as well as

improvement during that time, the ALJ’s findings concerning the resulting limitations in plaintiff’s

ability to perform work-related functions during the relevant period are supported by substantial

evidence of record. In short, the ALJ does not appear to have overlooked or misunderstood the

evidence generated during plaintiff’s period of sobriety, or overstated the materiality of plaintiff’s

dependence on controlled substances with respect to her RFC.

         I have considered the remainder of plaintiff’s arguments, and find them to be without

merit.

                                          CONCLUSION

         For the forgoing reasons, I find that ALJ’s decision was supported by substantial evidence

and was not the product of reversible legal error. The plaintiff’s motion for judgment on the

pleadings (Dkt. #10) is denied, the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #18) is granted, and the Commissioner’s decision that plaintiff is not disabled is affirmed in

its entirety.

         IT IS SO ORDERED.



                                       _______________________________________
                                                 DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       February 12, 2020.


                                                  8
